UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR ⁭ TRANSITION REPORT PURSUANT TO PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to STW RESOURCES HOLDING CORP (Exact Name of Registrant as Specified in Charter) Nevada 222-51430 26-1945743 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 3424 South County Road 1192 Midland, Texas 79706 619 West Texas Avenue, Suite 126 Midland, Texas 79701 (432) 686-7777 (Address of Principal Executive Offices) (Former name and address, if changed since last report) (Registrant’s Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes ¨ No þ As of February 14, 2014, there were 125,756,003 shares of the issuer’s common stock, $0.001 par value per share, outstanding. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements: Condensed Consolidated Balance Sheets as of June 30, 2013 (Unaudited) and December 31, 2012 1 Condensed Consolidated Statements of Operations (Unaudited) for the six months ended June 30, 2013 and 2012 2 Condensed Consolidated Statement of Stockholders’ Deficit (Unaudited) for the period from January 1, 2013 through June 30, 2013 3 Condensed Consolidated Statements of Cash Flows (Unaudited) for the six month periods ended June 30, 2013 and 2012 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 - 28 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 - 39 Item 4 Controls and Procedures 39 - 40 PART II OTHER INFORMATION 40 Item 1 Legal proceedings 40 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 41- 42 Item 3 Defaults upon Senior Securities 42 - 43 Item 5 Other information 43 Item 6 Exhibits 44 - 45 -i- Table of Contents PART I ITEM 1. FINANCIAL STATEMENTS STW Resources Holding Corp Condensed Consolidated Balance Sheets June30, 2013 December31, 2012 (Unaudited) ASSETS Current Assets Cash $ $ Prepaid expenses Investment in Black Wolf, LLC - Total Current Assets Long Term Assets Property, plant and equipment, net - - Other assets Deferred loan costs, net of accumulated amortization of $57,325 - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts Payable $ $ Current portion of notes payable, $322,722 payable to related parties Payable to related parties: Black Pearl Energy, LLC - Accrued consulting fees - officers Accrued expenses and interest Accrued compensation Accrued board compensation Deferred Revenue, net of deferred costs of $436,544 - Fees payable in common stock Derivative liability Total Current Liabilities Notes payable, net of discount and current portion Total Liabilities Commitments and contingencies (Note 9) Stockholders' Deficit Preferred stock, par value $0.001 per share, 10,000,000 shares authorized, no shares issued and outstanding as of June 30, 2013 and December 31, 2012, respectively Common stock $0.001 par value 100,000,000 shares authorized 97,412,099 and 96,308,599 shares issued and outstanding as of June 30, 2013 and December 31, 2012, respectively Additional paid in capital Accumulated deficit ) ) Total Stockholders' Deficit of STW Resources ) ) Non controlling interest in subsidiary ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See accompanying notes which are an integral part of these condensed consolidated financial statements. -1- Table of Contents STW Resources Holding Corp Condensed Consolidated Statements of Operations For the three and six month periods ended June 30, 2013 and 2012 (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, Revenues $
